Citation Nr: 0004896	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
February 1973.

By a June 1988 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
denied the veteran's claim of entitlement to service 
connection for a low back disability.  The veteran was 
informed of the decision but did not appeal. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the RO in 
Pittsburgh, Pennsylvania, which determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim.  

In a February 1997 decision, the Board reopened and 
subsequently remanded the veteran's claim for further 
development.  In June 1998, the Board remanded the veteran's 
claim for additional development.

In a statement dated June 1996, the veteran clarified that he 
no longer wanted a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's current low back disorders are not related 
to an injury in service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991), 38 C.F.R. 
§§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's pre-
induction examination in October 1971, his spine was 
evaluated as normal.  On his report of medical history form 
from October 1971, the veteran placed a check in the "no" 
box in response to whether he had or had ever had recurrent 
back pain.  A copy of a letter from Dr. M. R. from October 
1971 was included in the service medical records noting that 
the veteran suffered allergies.  The record noted that the 
veteran suffered allergies and had to take anti-histamines 
daily.  The veteran was seen on July 24, 1972, for a 
prescription refill of Dimetapp. 

At the veteran's discharge examination on February 5, 1973, 
his spine was evaluated as normal.  On his report of medical 
history form from February 5, 1973, the veteran placed a 
check in the "no" box in response to whether he had or had 
ever had recurrent back pain.  He placed checks in the 
"yes" boxes in response to questions regarding hay fever 
and depression or excessive worry.  As a statement of his 
present health, the veteran wrote, "I am in great health."  
The veteran's DD-214 reflects that he was discharged due to 
hardship.  

In an employer's report of occupational injury dated July 
1978, it was noted that while the veteran was changing a roll 
of furnace, he fell backwards twisting his back, injuring his 
thoracic spine.  

A copy of a note was submitted from Dr. M. N. dated March 24, 
1986.  He wrote that the veteran had been receiving care for 
severe low back pain.  According to this note, the veteran 
had been receiving care since a certain date.  The date, 
which appears to have been altered or clarified is either 
"3-17-72" or "3-17-86."  Dr. M. N. wrote that the veteran 
hurt his low back on a specified date.  Again, the date is 
unclear and appears to be either "Sept 1975" or "sept 
1985."

In a statement dated April 1988, the veteran asserted that 
the same day he was seen for his back at sick bay, he was 
also seen for his allergies.  He stated that he hurt his back 
in basic training at Ft. Dix, and had been going to a 
chiropractor ever since.  

The veteran submitted an application for Social Security 
Administration (SSA) benefits dated May 1988.  He wrote that 
Dr. M. N. had treated him since the mid-70s for a back 
problem, and that he had had a chronic back problem since the 
1970s.  

In an employer's report of occupational injury dated June 
1988, it was noted that the veteran hurt his back while 
carrying desks and a booth.  

An x-ray of the veteran's lumbosacral spine from July 1988 
showed a normal lumbar spine.  

Dr. J. L. submitted a letter dated July 1988.  He stated that 
he had first seen the veteran one week prior complaining of a 
constant dull aching pain in the lower back.  The veteran 
stated that he had low back pain after lifting in 1985, but 
that he did not miss work from that accident.  The examiner 
commented that the veteran had chronic lumbosacral sprain 
syndrome.  

In a letter dated August 1992, Dr. M. N. asserted that he had 
seen the veteran in August 1978 for a work related injury to 
the veteran's back.  He asserted that the veteran had also 
injured his back in 1985 and 1992.  

In a letter dated January 1993, Dr. G. D. stated that he had 
cared for the veteran for a lumbar strain since January 1990.  
He stated that the veteran suffered back injuries in 1985 and 
1992.  The examiner's impression was lumbar strain with disc 
bulging at 2 levels, preventing the veteran from any type of 
lifting.  

In a letter dated October 1993, Dr. G. D. stated that the 
veteran continued to complain of severe low back pain with 
painful spasms.  

In the veteran's claim dated November 1993, he stated that he 
hurt his back in basic training at Fort Dix.  

In a statement dated January 1994, the veteran asserted that 
he had injured his back in basic training at Ft. Bliss.  

In a letter dated January 1994, Dr. M. N. stated that he 
treated the veteran in August 1978 for pain in the lower 
thoracic and upper lumbar spine.  The doctor stated that the 
veteran told him at that time that he remembered injuring his 
back while in basic training and that the symptoms would re-
appear from time to time.  Dr. M. N. opined that the 1972 
injury was the cause of the veteran's ongoing back problems.  

The veteran submitted 3 lay statements which were received in 
February 1994.  R. W. commented how the veteran had related 
to him in the course of discussions with him how he had 
sustained a back injury during his military service.  R. J. 
commented that he had known the veteran since he was 13, and 
that when the veteran was discharged in 1973, he told him 
that he had injured his back while in a basic training 
obstacle course.  He indicated that the veteran had told him 
that this happened at Ft. Dix, and that he re-injured his 
back while lifting radar equipment at Ft. Bliss.  He stated 
that the veteran spoke many times about his back hurting him 
in the following months.  H. S. wrote that she was the 
veteran's mother, and that she could verify that the veteran 
sustained a back injury while in service in 1972.  She wrote 
that while home on leave and after discharge, that the 
veteran spoke many times of his problem.  

Dr. M. R. submitted a statement dated February 1994.  He 
wrote that he had treated the veteran in and around 1972, and 
that he was treated for chronic low back injury.  He wrote 
that the veteran stated that he originally injured himself in 
basic training.  

Dr. R. B. submitted a letter dated March 1994.  He wrote that 
the veteran's past medical history included chronic lumbar 
discomfort related to an injury in September 1985, an injury 
in January 1992, and a service-connected injury in 1972.  The 
examiner's impression was lumbosacral strain with lumbosacral 
radiculopathy.  

A SSA hearing was conducted in June 1994, a copy of which has 
been associated with the claims folder.  The veteran 
testified that he had a bad back since the Army.  He stated 
that his back problem had been getting progressively worse 
since 1972.  He described pain in his back which shot into 
his legs.  

Dr. G. D. submitted a letter dated October 1994.  He wrote 
that the veteran had been under his care since 1990 for 
ongoing problems with severe low back pain and painful 
spasms.  

In the veteran's February 1995 Substantive Appeal, he 
asserted that at discharge, he had mentioned that he had a 
back problem, but that they were speeding him out due to his 
hardship discharge.  He stated that his doctors remembered 
his injury, but because he no longer saw them, they no longer 
had his records.  

The veteran was afforded a hearing before the RO in May 1995, 
a transcript of which has been associated with the claims 
folder.  The veteran testified that he was doing calisthenics 
in basic training when something cracked or ripped.  He 
testified that it did not bother him right away, but that it 
did bother him the next day.  He stated that he went to sick 
bay once and maybe twice.  He testified that he told the 
doctors at separation that his back bothered him, but that 
they did not mark his statement down.  He stated that he saw 
one doctor for his back right after service, and that he saw 
another doctor for his back starting in 1974.  

In a statement dated August 1995, J. H. wrote that he was in 
the Army at Ft. Dix at the same time as the veteran, and 
after discharge, the veteran told him of his back problems.  

In a letter dated October 1996, Dr. M. R. wrote that he had 
been the veteran's doctor until he went into service in July 
1972 and that he did not have a history of back injury at 
induction.  He stated that he treated the veteran for a back 
injury after his discharge in 1973 and that he treated him 
from February 1973 until June 1976 with physical therapy, 
exercise, and pain medication.  He indicated that the veteran 
told him in February 1973 that the veteran had sustained his 
back injury while in service.  The doctor stated that the 
veteran's records were either lost or destroyed due to his 
not seeing the veteran in the past twenty years.  

In a letter dated June 1997, Dr. M. N. stated that 
confidential patient records were kept separate from regular 
patient medical files.  He stated that he treated the veteran 
in 1978 and that the file was dated August 2, 1978.  A page 
from an undated treatment report was attached to Dr. M. N.'s 
letter.  Under the heading of history of injuries, accidents, 
fractures, and surgery, a notation was highlighted.  The 
notation reads, "injured back in basic training 1972 - 
treated by Dr. Rosenbloom".  

In a statement dated November 1997, the veteran indicated 
that his old doctor's office (Dr. M. R.) had provided him 
with his original registration cards since the doctor's 
office was closing due to Dr. M. R.'s passing away .  The 
veteran stated that he had highlighted the relevant 
information. 

Two undated large index cards were submitted with Dr. M. R.'s 
stamp on the back of the cards.  On the first card, the first 
entry at the left side of the card is dated "10-4-96."  
Notations to in the lower right portion of the card include 
an entry indicating the veteran "injured back 7-72."  On 
the second card, the first three entires on the upper left 
are dated "1952-1975," "1976-1977," and "1977-1997."  
Below these first three entries, there are a series of 
chronologiaclly ordered entries, including notations as 
follows: "2-73 - spinal injury (military) med. For pain - 
phy.ther."  Another notation was made of "6-73 - phy.t & 
exercise - pain med."  Another notation was made of "5-74 - 
pain med. - kidney stone - spinal - phy therapy."  Another 
notation was made of "11-74 follow up, phy.t, pain."  
Another notation was made of "6-75 phy.t."  Another 
notation was made of "9-75 phy.t."  Another notation was 
made of "1-76 phy.t., pain."  Another notation was made of 
"6-76 - pain, hay fever, phy therapy."  Another notation 
was made of "7-2-77 moved."  Another notation was made of 
"Returned 10-4-96."

In a statement dated June 1998, the veteran asserted that 
there were no other records at the Homestead Hospital, and 
that the records should have been with the veteran's Social 
Security records.  

The veteran underwent a VA examination in August 1998.  The 
examiner stated that he had reviewed the claims folder.  
Diagnosis was that the veteran was severely disabled with 
chronic low back pain.  The examiner commented that the 
veteran did not have any clearly documented neurologic 
deficit.  The examiner commented that he had not seen any 
firm medical documentation of injury or treatment within one 
year of leaving service.  The examiner commented that if the 
veteran indeed presented with severe low back pain and 
impairment within one week after discharge, that in the 
absence of a significant interim injury between discharge and 
presentation, that it was clear that one could make the 
reasonable assumption that such pain was attributable to 
service.  He stated that relying on the veteran's honesty, 
one could only conclude that there that there was a 
relationship to service.  He stated that it remained between 
the veteran and the bureaucracy to explain the absence of 
medical documentation as well as the medical history form at 
separation that documented no recurrent back pain.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West 1991). 

The veteran's claim for service connection for a low back 
disability is well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991).

As will be explained below, the evidence does not support a 
finding that the veteran's low back disorders are the result 
of an injury in service.

The evidence shows that the veteran currently has a low back 
disorder.  At a VA examination in August 1998, the veteran 
was diagnosed with chronic low back pain.  In October 1994, 
Dr. G. D. stated that the veteran had been under his care 
since 1990 for severe low back pain and painful spasms.  In 
March 1994, Dr. R. B. provided an impression of lumbosacral 
strain with lumbosacral radiculopathy.  

The veteran contends that he injured his low back in 1972 in 
basic training while doing calisthenics.  At the veteran's 
May 1995 hearing, he testified that he went to sick bay once 
and maybe twice for his back during service, and that at his 
separation examination, he told the examiners that he had a 
back problem.  While the service medical records show that 
the veteran was seen for a prescription refill in July 1972, 
they do not show that the veteran was seen for his back.  At 
the veteran's separation examination in February 1973, his 
spine was evaluated as normal, and, on the veteran's report 
of medical history form at separation, he stated that he did 
not have recurrent back pain.  In describing his health, in a 
statement signed by the veteran on February 5, 1973, the 
veteran wrote: "I am in great health."

In weighing the evidence, it is important to note that the 
significance of the service medical records goes beyond a 
mere absence of entries regarding a back injury.  The medical 
history form attached to the veteran's service exit 
examination was filled out and signed by the veteran on 
February 5, 1973, the very week in which his active service 
ended.  The veteran, in his own hand, stated on that date 
that he was in "great health" and that he did not have, and 
had not had, recurrent back pain.  This medical report has 
great weight with regard to the question  of whether there 
was a significant injury or disease involving the back while 
the veteran was in service from July 1972 to February 1973.  
This examination report is compelling in its credibility, as 
it was written in the very week in which the veteran 
completed his service, and it was written under circumstances 
that make it extremely likely that it was an accurate report 
of the condition of the veteran's back at the very time he 
was ending his active service.  With regard to the liklihood 
that the report reflects a candid assessment of the veteran's 
condition, it is important to note that this was not an 
instance in which the veteran was reluctant to report the 
presence of a physical ailment, as is demonstrated by the 
fact that, on the same form, he provided information about 
other ailments, including allergies and depression or 
excessive worry.

The evidence also includes a transcript of testimony provided 
by Dr. G.D. in a matter unrelated to the veteran's claim.  
This transcript was received by VA in 1993.  As the testimony 
includes references to reports dated in 1992, it is clear 
that the testimony was given in 1992 or 1993.  As is shown in 
this transcript, Dr. G.D. reported that he was aware that the 
veteran had a history of back disorders.  In relating that 
history, however, Dr. G.D. made no references to post-service 
injuries, but no references to an injury while performing 
calisthenics in service.  He stated that the history reported 
to him was that the veteran "sustained a back injury in the 
past when he fell from a heap buggy," that the veteran had 
an injury while "briefly lifting desks on September 3, 
1985," and that the veteran "felt a pop in January 1992 
after lifting."  This evidence is consistent with the 
service medical records, in that it attributes no back 
disorders to injuries in service.  However, this evidence is 
not as convincing as the service medical records, because, in 
contrast to the service medical records, it dates from many 
years after service.

Several items of evidence support the veteran's claim.  In 
addition to the veteran's contention that he hurt his low 
back in service, he has submitted a number of lay statements.  
H. S., the veteran's mother, wrote that the veteran spoke 
many times of his back problem while home on leave.  R. J. 
wrote that the veteran told him after discharge in 1973 that 
he had hurt his back in an obstacle training course.  R. W. 
wrote that the veteran had told him of sustaining a back 
injury during service.  J. H. wrote that he was in the Army 
at Ft. Dix with the veteran.  He stated that after discharge, 
the veteran told him of his back problems.  However, he did 
not state that he remembered the veteran injuring his back 
while in the Army, and he did not state that he observed any 
such injury in the period in which he was in service with the 
veteran.  While these lay opinions are certainly relevant to 
the veteran's claim (especially the mother's statement that 
the veteran spoke of his back problem while on leave from 
service), they are inconsistent with the contemporaneous 
reports in the service medical records.  Therefore, these 
reports must be weighed against the service medical records 
in order to determine which evidence presents the most 
reliable account of the history of the veteran's back 
disorder.  These lay statements, however, are not nearly as 
probative as the service medical records.  In contrast to the 
contemporaneous service medical records, the lay statements 
were prepared years after the veteran's active ended.  
Additionally, nothing in the evidence suggests that bias, 
intentional or otherwise, entered into the preparation of the 
reports in the service medical records.  The lay statements, 
on the other hand, were prepared by persons sympathetic to 
the veteran's claims, at a time when the veteran was actively 
trying to compile a record to support his case.  For these 
reasons, the service medical records far outweigh the lay 
statements.  

The veteran has also submitted a number of statements from 
doctors.  In a letter dated March 1994, Dr. R. B. wrote that 
the veteran's past medical history included a service-
connected injury in 1972.  It should be noted that Dr. R. B. 
did not say that he treated the veteran in 1972; he merely 
recorded the history that the veteran provided him.  

Dr. M. N. has submitted several statements.  On March 24, 
1986, Dr. M. N. wrote that the veteran had been receiving 
care for severe low back pain since a specific time.  The 
specified beginning date of the care is unclear on the copy 
of Dr. M.N.'s statement-it appears to be either "3-17-86" 
or "3-17-72."  In either case, the statement provides weak 
support for the claim for service connection.  It is most 
likely that the unclear date of treatment is "3-17-1986."  
This date is most likely because Dr. M.N. probably would not 
have recalled the specific day of the month of treatment that 
occurred 14 years before the statement was written. Since Dr. 
M.N.'s statement was written on "3-24-86," it is more 
likely that the specific date he recalled was "3-17-86"-a 
date only one week earlier.  Furthermore, even if the 
specific earlier date reported by Dr M.N. was in March 1972, 
the statement would provide questionable support for the 
veteran's claim, since a reference to March 1972 would place 
the onset of the back pain in a period prededing service 
rather than in service.

In a letter dated January 1994, Dr. M. N. wrote that he had 
treated the veteran for pain in his back in August 1978, and, 
at that time, the veteran told him that he had injured his 
back while in basic training.  In June 1997, Dr. M. N. 
submitted a letter and a page from an undated and unsigned 
treatment report (although he seemed to indicate in the 
January 1994 letter that the treatment report was from August 
1978), which under the heading of history of injuries, 
accidents, fractures, and surgery, was written, "injured 
back in basic training 1972".  It was also noted that the 
veteran had been treated by Dr. M.R.  Similar to Dr. R. B.'s 
statement above, Dr. M. N.'s statements are merely recordings 
of what the veteran told him.  Dr. M. N. did not state that 
he saw the veteran at the time of his injury in service.  
Such recordations of the veteran's history carries no more 
weight than the veteran's own contentions, since Dr. M.N. 
appears to be relyiong solely on the veteran's statement.  

More convincing to the veteran's case is the evidence from 
Dr. M. R. and his office.  In a letter from October 1996, Dr. 
M. R. wrote that he treated the veteran for his low back from 
the time he was discharged from service in February 1973 
until June 1976, and that the veteran stated at that time 
that he sustained a back injury while in service.  In 
November 1997, the veteran submitted two large index cards 
with Dr. M. R.'s stamp on the back of them, which the veteran 
referred to as "original registration cards."  On the first 
card, a notation was made that the veteran "injured back 7-
72."  On the second card, a notation was made listing all of 
the times that the veteran presumably came to visit from 1969 
to 1977.  A notation was made of "2-73 - spinal injury 
(military) med. For pain - phy.ther."  

Regarding Dr. M. R.'s October 1996 letter, it should be noted 
that this was a much different statement from the more 
general statement he gave in October 1994, when he stated 
that he treated the veteran in and around 1972 for chronic 
back injury.  Also, the two large index cards that the 
veteran referred to as "original registration cards" are of 
mixed weight.  Based on the order in which the information is 
placed on the cards, it is clear that cards are recent 
compilations of information.  At the top of each card, 
information dating from as late as 1996 and 1997 is reported, 
with information regarding earlier periods listed below.  
Furthermore, it is not clear what sources were used to 
collect the data listed on the cards.

Thus, Dr. M. R.'s evidence is significant and warrants 
consideration.  It provides support for the veteran's 
contention that his back problems began in service.  
Nonetheless, in determining the weight to be given to this 
evidence, it is necessary to take into account the fact that 
these letters and documents were prepared long after the 
events in question. 

In January 1994, Dr. M. N. commented that the 1972 injury was 
the cause of the veteran's ongoing back problems.  However, 
such etiological opinion is based upon the history that the 
veteran provided to him.  As noted above, the service medical 
records do not show that the veteran sustained an injury to 
his back in service.  To the extent that the medical opinion 
cited above might be construed as offering an opinion that 
the veteran's low back disorders are due to service, it is 
based on an inaccurate factual premise (again, the service 
medical show that the veteran's back was healthy when he 
completed his active service). The medical opinion has no 
probative value regarding the question of whether the veteran 
injured his low back in service or not.  Reonal v. Brown, 
5 Vet.App. 458 (1993).

The veteran underwent a VA examination in August 1998, at 
which time the examiner stated that he had reviewed the 
veteran's claims folder, and had not seen any firm medical 
documentation of injury or treatment within one year of 
leaving service.  He commented that if the veteran had 
presented with severe low back pain and impairment within one 
week after discharge, that it was clear that one could make 
the reasonable assumption that such pain was attributable to 
service.  However, as noted above, the fact remains that 
there are service medical records of the veteran's on file, 
and they do not show any treatment for a low back injury. 

When the evidence against the veteran's claim is weighed 
against the eveidence supporting the veteran's claim, it is 
very clear that the evidence against the claim is far more 
convincing.   The medical reports, letters and lay statements 
supporting the veteran's claim all date from long after 
service and in most cases are simply reiterations of 
information provided by the veteran when he was actively 
seeking support for his claim.   On the other hand, the 
service medical records, and especially the reports of the 
examination for separation from service, provide compelling 
evidence demonstrating that during the week the veteran 
completed his active service, he was in good health with no 
history of back problems.  The report of the examination for 
separation from service is compelling because it includes a 
medical history form, filled out in the veteran's own hand, 
in which the veteran states that he is healthy and free of 
recurrent back pain.  The weight of the report of medical 
history is enhanced by the fact that, on the same report, the 
veteran reported allergies and depression or excessive worry.  
Thus, it is clear that the veteran perceived no reason to 
withhold information about any ailments or complaints he 
might have had at that time.  The information on the medical 
history report clearly represents the veteran's candid and 
freely expressed statement of his condition.

Therefore, taking into account all the evidence, including 
the evidence for and against the claim, the clear 
preponderance of the evidence is against the claim.  Under 
these circumstances, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for a low 
back disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



